—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Rockland County (Slobod, J.), dated November 8, 1996, which, inter alia, denied his motion to vacate a Stipulation of Custody concerning the parties’ daughter and maintained custody of the child with the mother.
Ordered that the order is modified by (1) deleting the provision thereof directing that the father shall not initiate any conversation with the parties’ child “about any abuse, relative to her” and substituting therefor a provision directing that the father shall not initiate any conversation with the parties’ child about any abuse relative to R. G. (Anonymous), and (2) deleting the provision thereof directing the father not to inquire of the child, or of anyone else in her presence, whether she has been alone in the presence of the mother’s husband; as so modified, the order is affirmed, with costs to the respondent.
The Family Court properly concluded that, based on the totality of the circumstances, it was in the best interest of the child to maintain custody with the mother (see, Matter of Krebsbach v Gallagher, 181 AD2d 363; Fox v Fox, 177 AD2d 209).
However, it was an improvident exercise of discretion for the Family Court to enjoin the father from (1) initiating any conversation with the child about “any abuse, relative to her”, and (2) “inquiring of the child or of anyone else in her presence, whether she had been alone in the presence” of the mother’s husband (see, Stephanie L. v Benjamin L., 158 Misc 2d 665, 667).
The father’s remaining contention is without merit. Rosenblatt, J. P., Miller, Copertino and Goldstein, JJ., concur.